             Case 1:18-cr-00786-CM Document 81 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


               -v-                                            18 CR 786 (CM)

TASHEIKA BROWN-EDWARDS,

                       Defendant.



                  ORDER ACCEPTING THE PLEA ALLOCUTION BEFORE
                            A U.S. MAGISTRATE JUDGE

McMahon, C.J.:

        On March 20, 2019, United States Magistrate Judge James L. Cott, presided over the plea
allocution in the above captioned matter and reported and recommended that the named
defendant's plea of guilty be accepted. The Court having reviewed the transcript of the allocution,
the charging papers, and all other pertinent parts of the record, finds that the plea accords with the
requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court
adjudges defendant guilty of the offense(s) to which the guilty plea was offered. The Clerk is
directed to enter the plea.

April 23, 2019
New York, NY


                                                               Chief Judge



             . ., r;:::==========i
                  USDCSDNY
                  DOCUMENT
                  ELECTRONICALLY FILED
                  DOC#: _ _ _-+~"---
                  DATE FILED:
